Appeal from an order of the Family Court of Broome County, entered November 1, 1979, finding that plaintiff willfully violated prior orders of the court and imposing sentence therefor. The record clearly demonstrates that plaintiff willfully failed to comply with the provisions of an order of the court granting certain visitation rights to the defendant father. We find the order imposing sentence therefor within the sound and proper discretion of the court (Matter of Cornwell v Cornwell, 51 AD2d 607; Family Ct Act, § 454). Order affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.